DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 4/8/2020 has been entered.
Specification
The abstract of the disclosure is objected to because the claim language has been employed to explain the nature and gist of the technical disclosure of the invention. Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the fluid’ in line 10 of claim 1. 
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, line 9; and claim 2, line 3 for “screw-fastening”; and “fluid” in claims 6-7 and 11;
In claims 3 and 6, the term “its” may not properly refers to the intended limitations.
 	Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recites the limitation "the rotary actuator ring".  There is insufficient antecedent basis for this limitation in the claims. Claim dependency of claims 3-4 to claim 2 may resolve the rejection.
Claim 5 recites the limitation "the wall thickness".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said at least one pin".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukitomi (JP 10179739; disclosed in IDS).
Regarding claim 1, Yukitomi discloses a fluid dispenser (90 fig.14) comprising: a casing (91) that is provided with a dispenser head (upper nozzle portion of 91); and a refill cartridge (45) that includes a fluid reservoir (in 45); wherein the refill cartridge is axially insertable into the casing (via removal of 92) in such a manner as to connect the fluid reservoir to the dispenser head (via 49); the fluid dispenser being characterized in that the refill cartridge and the casing are provided with connection means (threads on 49 and neck of 45) for connecting the refill cartridge in the casing by screw-fastening (via threads on 49 and 45), so as to bring the fluid reservoir into leaktight contact with the dispenser head (see the structure of fig.14), the movement, after screw-fastening, of the refill cartridge in the casing towards the dispenser head delivering the fluid to the dispenser head (movement of the bottom of 45 via 96 and 95, see also [0065-0069]).  
Regarding claim 9, Yukitomi discloses the refill cartridge includes a pump ([0069]) that is associated with the fluid reservoir, the pump being connected in leaktight manner to the dispenser head via the connection means (see fig.14).  
Regarding claim 10, Yukitomi discloses the dispenser head includes a connection sleeve (sleeve above 91), and the pump includes a valve rod (57) that is engaged in the connection sleeve thereby establishing radial sealing (via a sleeve on 57).  
Regarding claim 11, Yukitomi discloses the dispenser head includes a dispenser cannula (sleeve on 57) that is suitable for forming a drop of fluid that separates from the dispenser cannula by gravity (see shape of the sleeve and [0006] and 90 in an inverted position).   
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention: Kee (US 2007/0068967), Kee discloses a push button dispenser with a refill cartridge within a casing and lacks in connecting the cartridge to the casing via screw-fastening; and similarly Brugger (US 2016/0279653) discloses and lacks the same features of Kee.
It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754